Citation Nr: 0416248	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder characterized as 
dementia, depression, or post-traumatic stress disorder 
(PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right and left knee disorders.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for cluster migraine headaches.  

5.  Entitlement to service connection for chronic fatigue.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from August 1950 to May 1952.  
In October 1997, the RO adjudged the veteran to be 
incompetent to handle the benefits provided him.  The 
appellant is the veteran's custodian for purposes of handling 
VA benefits and for prosecuting this claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  (Although the rating decision was 
issued by the Columbia RO, the remaining adjudicatory actions 
were made by the RO in Nashville, Tennessee.)  In that 
determination, the RO denied the claim of entitlement to 
service connection for chronic fatigue, and denied 
applications to reopen previously denied claims of 
entitlement to service connection for a low back disorder, 
right and left knee disorders, cluster migraine headaches, 
and a psychiatric disorder characterized as dementia, 
depression, or PTSD.  The appellant disagreed and this appeal 
ensued.  



In a statement dated in March 2004, the appellant's custodian 
raised the issues of entitlement to service connection for 
old trauma and post-traumatic arthritis of the left shoulder, 
and for a left hip disorder.  These issues are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  A July 2001 Board decision denied the application to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder characterized as 
dementia, depression, or PTSD.  

2.  The evidence received since July 2001 concerning the 
application to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
characterized as dementia, depression, or PTSD is not new and 
material.  

3.  In a May 2002 final rating decision, the RO denied the 
applications to reopen previously denied claims of 
entitlement to service connection for a low back disorder, 
right and left knee disorders, and cluster migraine headache 
disorder.  

4.  The evidence received since May 2002 concerning the 
applications to reopen previously denied claims of 
entitlement to service connection for a low back disorder, 
right and left knee disorders, and cluster migraine headache 
disorder is not new and material.  

5.  The evidence of record does not indicate a current 
diagnosis of chronic fatigue.  




CONCLUSIONS OF LAW

1.  The July 2001 Board decision denying the application to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder characterized as 
dementia, depression, or PTSD, is final.  38 U.S.C.A. § 7104 
(West 2002).  

2.  Evidence received since the July 2001 Board decision 
relevant to the psychiatric claim is not new and material; 
thus, the requirements to reopen that claim have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The May 2002 rating decision denying the applications to 
reopen previously denied claims of service connection for a 
low back disorder, right and left knee disorders, and cluster 
migraine headache disorder is final.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

4.  Evidence received since the May 2002 rating decision 
relevant to the applications to reopen previously denied 
claims of entitlement to service connection for a low back 
disorder, right and left knee disorders, and cluster migraine 
headache disorder is not new and material; thus, the 
requirements to reopen these claims have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

5.  Chronic fatigue was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In Pelegrini v. Principi, 17 
Vet. App. 412, 416-22 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable rating 
decision on a claim for VA benefits.  In the present case, VA 
received a substantially complete application to reopen the 
previously denied claims in September 2002.  By an October 
2002 letter, the RO notified the appellant and his custodian 
of the evidence necessary to establish the benefits he 
sought, the information and evidence needed from him and what 
he could do to help the claim, when and where to send the 
information or evidence, what has been done to help her 
claim, and who to call to answer any questions.  Thereafter, 
in a rating decision dated in February 2003 these 
applications were denied.  

The VCAA notice, to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 17 Vet. App. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds she was otherwise fully notified 
of the need to give to VA any evidence pertaining to her or 
his claim.  The October 2002 letter, as well as the March 
2003 letter notifying the appellant of the adverse February 
2003 rating decision and an August 2003 letter, told him of 
the means of contacting VA regarding any further assistance.  
By an October 2003 statement of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the claimant's responsibilities with respect to 
the evidence, is required.  See Quartuccio, 16 Vet. App. at 
187.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes VA clinical and 
hospital records, VA examinations, and additional evidence 
(of a medical and a lay nature) submitted directly by the 
appellant.  As for the service medical records, the National 
Personnel Records Center informed VA in September 1997 (that 
is, prior to last final adjudications of the claim herein at 
issue) that the veteran's records were likely destroyed by 
fire in 1973, and that there were no medical records on file.  
VA attempted to assist the veteran in reconstructing these 
records from information provided by the claimant.  From 
these efforts, the record includes a service separation 
document and sick call records.  VA has undertaken all 
necessary and reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

With respect to the chronic fatigue claim, the assistance 
must also include a medical examination or opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO has not afforded the veteran a 
VA examination to determine the nature or etiology of the 
claimed chronic fatigue, and one is not necessary for 
adjudication of this claim, for there is no indication in the 
record of a current diagnosis of chronic fatigue.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Background and pertinent criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - such as 
arthritis - that becomes manifest to a degree of 10 percent 
or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2003).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

By a September 1997 rating decision, the RO inter alia denied 
the claims of entitlement to service connection for PTSD, 
migraine headaches, a low back disorder, and right and left 
knee disorders.  The RO notified the veteran of these 
determinations by a September 1997 letter.  In May 1998, the 
appellant, through his custodian, disagreed with these 
determinations.  The RO issued a statement of the case in 
July 1998.  The veteran filed a substantive appeal, though it 
was received by VA January 1999, and therefore was untimely.  
See 38 C.F.R. § 20.200 (2003) (appeal perfected by time 
substantive appeal); 38 C.F.R. § 20.302(b) (2003) 
(substantive appeal is timely if filed within one year of 
notice of rating decision or within 60 days of issuance of 
statement of the case, whichever is later).  Because the 
substantive appeal was not timely filed, the September 1997 
rating determinations are final.  Final rating decisions may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

The veteran through his custodian sought to reopen the claims 
seeking service connection for PTSD, right and left knee 
disorders, and a low back disorder.  The RO initially denied 
the applications to reopen, and the veteran perfected an 
appeal to the Board.  By a July 2001 decision, the Board 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims.  In October 
2001, the Board denied the motion of the veteran's custodian 
for reconsideration of the decision.  Decisions of the Board 
are final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 7104(a) and (b), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

By a May 2002 rating decision, the RO denied applications to 
reopen the previously denied claims of entitlement to 
migraine headaches, right and left knee disorders, and a low 
back disorder.  The RO notified the veteran of these 
determinations by a May 2002 letter.  The veteran has not 
expressed disagreement with these determinations, and the May 
2002 rating determinations are final.  Final rating decisions 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

The veteran herein seeks to reopen claims on behalf of the 
veteran.  Whether new and material evidence has been 
submitted is a preliminary issue to the reopening of the 
claim.  The Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
veteran is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See  
38 C.F.R. § 3.156(a) (2003).  However, as noted above, the 
new regulatory definition is effective only for claims to 
reopen received on or aft er August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  This claim to reopen was prior 
to August 29, 2001, and the following regulation defining new 
and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the July 2001 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 7 6 (1995).  

Application to reopen psychiatric claim

The veteran seeks service connection for a psychiatric 
disorder, characterized in the medical evidence as dementia, 
PTSD, and depression.  The most recent final adjudication on 
this issue is the Board's July 2001 decision that declined to 
reopen the claim previously denied in September 1997.  The RO 
at that time found there was medical evidence of PTSD, though 
there was no evidence verifying the claimed combat stressors.  
The Board in July 2001 found that the additional evidence 
received since September 1997 either was duplicative and 
cumulative in showing treatment for PTSD, or was not material 
to the claim in that it failed to further any effort at 
verification of the claimed stressors.  

Evidence before the Board at that time included VA 
examination in March 1985 diagnosing depression with 
intermittent suicidal ideation, PTSD relating to nightmares 
and flashbacks of the combat experiences in the Korean 
Conflict.  VA clinical records in November 1996 and in 
December 1996 showed diagnoses of PTSD.  VA clinical records 
in March 1998 and in January and June 1999 revealed diagnoses 
of PTSD and depression.  VA field examination in November 
2000 included diagnoses of dementia and PTSD.  VA psychiatric 
examination in December 1996 did not diagnose any psychiatric 
disorder.  The examiner noted that the veteran had been 
"coached too much to have the facts clear in his memory and 
his memory is too bad for him to have a clear history."  
Dementia was evident.  It was noted that the veteran had 
stated he began having difficulty with memories of combat 
experiences in 1985.  He told of two tours in Korea as a 
rifleman; he was not wounded, though he had frostbitten toes.  
He discussed friends drowning in a stream, seeing friends 
killed and wounded by grenade shrapnel.  In an addendum, the 
examiner noted that he could not make a diagnosis of PTSD due 
to the unreliable nature of the veteran's memory.  The 
examiner also reiterated that the veteran had been coached by 
others and that he was not convinced the story told of war 
stress was accurate.  VA neurologic examination in January 
1997 with an assessment of amnesia secondary to poor 
education.  The examiner noted that the veteran did not meet 
the criteria for a finding of dementia.  The VA psychiatric 
examiner provided another addendum in February 1997, in light 
of the neurologist's comments, and concluded that the veteran 
had such substantial cognitive deficits as to diagnose 
dementia.  In an August 1997 statement, the veteran reported 
he served in Korea in the infantry from late 1950 to early 
1952, assigned to B Company, 1st Battalion, 15th Infantry 
Regiment, 3rd Army Division.  He claimed several months of 
combat during two winter seasons.  He recalled seeing several 
friends killed, wounded, or frozen to death, though he could 
not recall their names.  He recalled enemy and civilians 
being killed.  He asserts he experienced frozen feet.  He 
claimed stress sitting in foxholes and being shot at and 
waiting for orders from a squad leader to shot back.  The 
separation document indicated the veteran entered active 
service with Company L of the 278th Infantry Regiment of the 
National Guard of the United States on September 1, 1950, and 
left active duty on May 17, 1952.  At that time, he reverted 
to control of the Tennessee Army National Guard.  During this 
period he had one year and five days overseas service, and 
had 83 days lost.  In March 1999, NPRC provided VA with of 
service department records showing the veteran as "taken 
sick" on September 6, 1950, and on December 1, 1950.  

The evidence received since the July 2001 Board decision 
included a VA clinical record dated in August 1997, that is a 
duplicate of evidence previously considered.  Also of record 
since July 2001 are VA clinical records in February, June, 
and November 2001, and in March and July 2002 showing a 
diagnoses or treatment of PTSD.  These clinical records 
provide evidence of current findings regarding the diagnosis 
and treatment of PTSD and do provide any support for the 
verification of the claimed stressors, which is the key 
question in this application to reopen.  The veteran, though 
the veteran, has also provided discussion as to the claimed 
in-service stressors, in September and October 2002 
statements, in an April 2003 notice of disagreement, and in 
an October 2003 substantive appeal.  This argument, 
essentially that he experienced combat during service in 
Korea, was previously considered by the Board in its July 
2001 decision.  

In short, the additional evidence received since the July 
2001 Board decision is not new and material as to the 
reasoning of the former action.  As such, the claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

Application to reopen low-back-disorder claim

The September 1997 rating decision denied service connection 
because there was no medical evidence of a current low back 
disorder, based apparently on the VA examination in March 
1985 showing no diagnosis.  The veteran had contended he was 
injured when he fell from a truck in service at Fort Devins.  
Also of record at that time were VA clinical records in 
November 1991 showing low back pain; VA clinical records in 
January 1997 showing low back pain; VA clinical records in 
May, June, and August 1997 showing degenerative arthritis of 
the lumbar spine; and an x-ray of the lumbar spine in May 
1997 showing spondylosis.  In its July 2001 decision, the 
Board determined that duplicate evidence submitted and the 
veteran's allegations of falling from a truck were not new 
and thus did not warrant reopening.  Also not material were 
additional treatment records received that showed continuing 
treatment for a back disorder.  In the May 2002 rating 
decision, the RO determined that the additional evidence 
submitted to that date, including VA clinical records in 
February, April, September, November, and December 2001 
showing degenerative arthritis of the lumbar spine, were 
simply duplicative of evidence already considered.  

The evidence received since the May 2002 rating decision 
includes a VA clinical record of August 1997 showing 
degenerative arthritis of the lumbar spine, a copy of which 
was already of record at the time of the prior 
determinations.  Also received were VA clinical records in 
August and September 2002 showing degenerative arthritis of 
the lumbar spine and a report of a magnetic resonance image 
of the lumbar spine in February 2004 revealing mild disc 
bulges with ligamentous and facet hypertrophy and no 
significant canal stenosis or foraminal narrowing.  This 
evidence is essentially cumulative information as that 
already considered.  The record also showed receipt of two 
medical opinions relevant to the case.  In a July 2002 
statement, a VA physician indicated that degenerative 
arthritis of the lumbar spine was at least as likely as not 
related to any injury, disease or event occurring in service.  
In a September 2002 VA clinical record, it was noted by a 
physician that the veteran's fall from a truck when stationed 
in the military contributed to his current low back disorder.  
These opinions on their faces address the key question in 
this case, the etiology of the low back disorder.  However, 
they are based a factual premise (an injury in service) that 
was previously considered and any residuals of such an injury 
were rejected in the prior rating and Board decisions.  As 
such, these opinions are not material evidence that might 
warrant reopening of the claim.  

In short, the additional evidence received since the May 2002 
rating decision is not new and material as to the reasoning 
of the former action.  As such, the claim of entitlement to 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



Application to reopen right and left knee disorder claims

The September 1997 rating decision denied service connection 
for knee disorders because, though there was a diagnosis of 
right and left knee disorders, there was no indication of an 
injury in service, and no medical evidence connecting the 
the-current disorders to service.  A VA x-ray in May 1997 
showed mild osteoarthritis.  VA clinical records in June and 
August 1997 showed degenerative arthritis of the knees.  In 
its July 2001 decision, the Board determined that duplicate 
evidence submitted and the veteran's allegations of an injury 
in service were not new and thus did not warrant reopening.  
The additional evidence also included a VA clinical record 
dated in June 1999 showing complaints of left knee pain, 
which was not new for it simply was duplicative of evidence 
showing a current disorder.  In the May 2002 rating decision, 
the RO determined that the additional evidence submitted to 
that date, including VA clinical records in February and 
March 2001 showing arthritis of both knees, were simply 
duplicative of evidence already considered.  

The evidence received since the May 2002 rating decision 
includes a VA clinical record of August 1997 showing 
degenerative arthritis of the knees, a copy of which was 
already of record at the time of the prior determinations.  
Beyond this duplicate record, the additional evidence 
received since May 2002 does not refer symptoms or treatment 
of either knee.  The additional evidence does include a 
September 2002 opinion by a VA physician, indicating that it 
was likely that the veteran's fall from a truck when 
stationed in the military contributed to his current 
bilateral knee pain.  This opinion on its face addresses the 
key question in this case, the etiology of the knee 
disorders.  However, it is based a factual premise (an injury 
in service) that was previously considered and any residuals 
of such an injury were rejected in the prior rating and Board 
decisions.  As such, this opinion is not material evidence 
that might warrant reopening of the claim.  

In short, there is no evidence submitted since May 2002 on 
which to base the reopening of this claim.  As such, the 
claims of entitlement to service connection for right and 
left knee disorders are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

Application to reopen cluster-migraine-headaches claim 

The September 1997 rating decision denied service connection 
for migraine headaches because, though there was evidence of 
migraine headaches in VA hospital records of 1983, there was 
no evidence linking them to service.  Specifically, VA 
examination in October 1996 diagnosed cluster migraine 
headaches and did not connect them to service.  In the May 
2002 rating decision, the RO determined that the additional 
evidence submitted to that date, including VA clinical 
records in 2001 and 2002 that did not discuss findings or 
treatment or migraine headaches, was not new and material.  

The evidence received since the May 2002 rating decision 
includes a VA clinical records and submissions from the 
veteran, though none discussed any findings or treatment 
regarding migraine headaches.  In short, there is no evidence 
submitted since May 2002 on which to base the reopening of 
this claim.  As such, the claim of entitlement to service 
connection for cluster migraine headaches is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

Service connection for chronic fatigue

The veteran claims service connection for chronic fatigue 
secondary to his low back and knee disorders.  Service 
connection on a direct basis requires, as an initial element, 
medical evidence of a current disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003); Pond, 12 Vet. 
App. at 346; Hickson, 12 Vet. App. at 253.  A secondary 
service-connection claim requires medical evidence to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As noted above, the Board herein declines to reopen 
previously denied claims of service connection for a low back 
disorder and for right and left knee disorders.  In the 
absence of service connection for these disorders, the 
argument for service connection for chronic fatigue secondary 
to these disorders must fail.  However, there is a larger 
reason for VA to deny this claim - there is no medical 
evidence in the claims file showing a current diagnosis of 
chronic fatigue.  Without a current diagnosis, the evidence 
does not satisfy the initial element of a service connection 
claim, whether on a direct or secondary basis.  It is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for 
chronic fatigue.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a psychiatric disorder characterized as 
dementia, depression, or PTSD, is denied.  

The application to reopen the claim of entitlement to service 
connection for a low back disorder is denied.  

The application to reopen the claim of entitlement to service 
connection for right and left knee disorders is denied.  

The application to reopen the claim of entitlement to service 
connection for cluster migraine headaches is denied.  

Service connection for chronic fatigue is denied.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



